Case 1:20-cv-08911-AT Document 23 Filed 12/28@QsPaQsDNy 1

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
MADUEGBUNA COOPER LL!|f DATE FILED: | 12/28/2020
ATTORNEYS AT LAW
30 WALL STREET
8THFLOOR

NEW YORK, NEW YORK 10005

(212) 232-0155
FAX: (212) 232-0156

www.mcande.com

December 28, 2020

VIA ELECTRONIC CASE FILING (ECF)
The Honorable Analisa Torres

United States District Judge

United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Enechi v. City of New York, et al.
Docket No.: 20-cv-8911 (AT)

Dear Judge Torres:

We represent the plaintiff, Eucharia Enechi, in the above-captioned disability and national
origin discrimination matter, and write further to the Court’s Order of December 28, 2020,
directing the parties to file a joint letter and proposed case management plan by 12:00 PM on
December 30, 2020. Dkt. No. 21.

Plaintiff apologizes for the oversight in not filing the joimt letter and proposed case
management plan on the original due date of December 23, 2020. However, we had planned and
intended to amend the Complaint prior to serving on the defendants and before December 23, but
due to Plaintiff’s ongoing serious illnesses, have not been able to. Although Plaintiff still planned
to amend well before the 90-day deadline to serve on January 22, 2021, in light of the Court’s
Order and Plaintiff’s medical issues, we will send the Complaint and other case initiating
documents out for service immediately.

Plaintiff also respectfully requests that the parties be given until January 22, 2021 to file
their joint letter and proposed case management plan, and Plaintiff will arrange to have a copy of
such Order served on Defendants’ counsel.

We thank the Court for its consideration of its attention to this submission.

GRANTED. The conference scheduled for January 4, 2021, is ADJOURNED to February 1,
2021, at 11:00 a.m. By January 25, 2021, the parties shall submit their joint letter and case
management plan.

SO ORDERED. O}-

Dated: December 28, 2020 ANALISA TORRES
New York, New York United States District Judge

 
